t cc no united_states tax_court diane fernandez petitioner v commissioner of internal revenue respondent docket no filed date p submitted a request to r for innocent spouse relief pursuant to sec_6015 c and f i r c r mailed to p a determination which denied the requested relief p filed a timely petition with the court pursuant to sec_6015 i r c p seeks review of r’s denial of relief under sec_6015 c and f i r c r moved to dismiss for lack of jurisdiction and to strike as to sec_6015 i r c r further moved to strike certain allegations of fact raised by p in the petition held we have jurisdiction to review a request for innocent spouse relief under sec_6015 i r c when p makes a reguisite election under sec_6015 and or c i r c and files a timely petition with the tax_court pursuant to sec_6015 i r c see butler v commissioner t c __ accordingly r’s motion to dismiss for lack of jurisdiction and to strike is denied held further allegations of fact raised in the petition are relevant to p’s request for - - innocent spouse relief r’s motion to strike p’s allegations of fact is denied francine k cardella for petitioner rose fe gole for respondent opinion cohen chief_judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a unless otherwise indicated section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction and to strike the issues for decision are whether this court has jurisdiction to review the denial of a request for innocent spouse relief pursuant to sec_6015 and whether certain allegations of fact asserted in the petition are relevant to petitioner’s request for innocent spouse relief background in date petitioner submitted to respondent a request for relief from joint_and_several_liability for taxable_year under sec_6015 c and f in a letter dated date respondent denied the requested relief ’ the determination_letter advised that petitioner was not entitled to relief and included the following explanation because the taxpayer diane fernandez had actual and constructive knowledge of the capital_gains and the tax underpayment in addition the petitioning spouse received a significant financial benefit when she received sales proceeds of dollar_figure in tax_year on date petitioner filed a timely petition with this court pursuant to sec_6015 to review respondent’s denial of relief petitioner asserts entitlement to relief under sec_6015 c and f the petition sets forth several bases of error by respondent and alleges facts in support of such bases two of such allegations of fact are petitioner asserts in the petition that the determination_letter was mailed to petitioner and her agent on date respondent in his answer to the petition denies for lack of sufficient information whether a copy of the determination was mailed on date respondent did not provide any evidence of the mailing date of the date letter while the record is not clear as to the mailing date of respondent’s determination_letter we note that the petition which was postmarked date and received by the court on date would be timely even assuming the determination_letter was mailed on date see sec_6015 - - the facts upon which the petitioner relies as the basis of the petitioner’s case are as follows b the petitioner was not in control of the marital finances which were one of the governing factors in the preparation of the jointly filed income_tax return c the sale of the house in question was owned exclusively by the petitioner’s former spouse the petitioner had neither a proprietary nor a financial interest in the house which was sold which caused the underpayment of the income_tax assessed respondent filed an answer to the petition and subsequently filed a motion to dismiss for lack of jurisdiction and to strike as to relief sought under sec_6015 respondent further moved to strike the allegations of fact contained in paragraph sec_5 b and c of the petition at the time of filing the petition petitioner resided in elmhurst new york discussion general congress enacted sec_6015 in the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 as a means of expanding relief to innocent spouses see h conf rept pincite s rept pincite h rept part i pincite- sec_6015 provides that if an individual has made a joint_return he or she may elect to seek relief from joint_and_several_liability under subsection b in addition - - such individual may elect to limit his or her liability under subsection c if eligible sec_6015 enumerates requirements for seeking innocent spouse relief specifically sec_6015 provides sec_6015 procedures for relief from liability applicable to all joint filers --- in general --under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and be the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement subsection c of sec_6015 provides an opportunity to limit liability as follows sec_6015 procedures to limit liability for taxpayers no longer married or taxpayers legally_separated or not living together --- in general --except as provided in this subsection if an individual who has made a joint_return for any taxable_year elects the application of this subsection the individual's liability for any deficiency which is assessed with respect to the return shall not exceed the portion of such deficiency properly allocable to the individual under subsection d hlection --- a individuals eligible to make election --- in general --an individual shall only be eligible to elect the application of this subsection if- i at the time such election is filed such individual is no longer married to or is legally_separated from the individual with whom such individual filed the joint_return to which the election relates or ii such individual was not a member of the same household as the individual with whom such joint_return was filed at any time during the 12-month_period ending on the date such election is filed certain taxpayers ineligible to elect --if the secretary demonstrates that assets were transferred between individuals filing a joint_return as part of a fraudulent scheme by such individuals an election under this subsection by either individual shall be invalid and sec_6013 shall apply to the joint_return - j- sec_6015 provides an additional opportunity for relief as follows sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability jurisdiction the first issue to be decided is whether this court has jurisdiction to review a denial of a request for innocent spouse relief pursuant to sec_6015 the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress see 113_tc_132 112_tc_123 bourekis v commissioner t cc the question of the court’s jurisdiction is fundamental and must be addressed when raised by a party or on the court’s own motion see 85_tc_527 a sec_6015 the petition herein has been filed pursuant to sec_6015 sec_6015 as pertinent here provides sec_6015 petition for review by tax_court --- in general --in the case of an individual who elects to have subsection b or c apply-- a in general --the individual may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individual under this section if such petition is filed during the 90-day period beginning on the date on which the secretary mails by certified or registered mail a notice to such individual of the secretary's determination of relief available to the individual notwithstanding the preceding sentence an individual may file such petition at any time after the date which is months after the date such election is filed with the secretary and before the close of such 90-day period applicable rules --- a allowance of credit or refund ---except as provided in subparagraph b notwithstanding any other law or rule_of law credit or refund shall be allowed or made to the extent attributable to the application of subsection b or f b res_judicata --in the case of any election under subsection b or c if a decision of the tax_court in any prior proceeding for the same taxable_year has become final such decision shall be conclusive except with respect to the qualification of the individual for relief which was not an issue in such proceeding the exception contained in the preceding sentence shall not apply if the tax_court determines that the individual participated meaningfully in such prior proceeding notice to other spouse --- the tax_court shall establish rules which provide the individual filing a joint_return but not making the election under subsection b or c with adequate notice and an opportunity to become a party to a proceeding under either such subsection we have been asked in this stand alone petition filed pursuant to sec_6015 a to decide whether we have authority to review a denial of relief under sec_6015 since our jurisdiction in this case is dependent upon sec_6015 a we look to the language of sec_6015 to determine whether we have authority to review a denial of relief under sec_6015 in butler v commissioner t c respondent argued that sec_6015 precluded judicial review of claims made pursuant to sec_6015 we opined in butler that we find nothing in sec_6015 that precludes our review of respondent’s denial of equitable relief to petitioner in this case respondent asserts that since sec_6015 provides in the case of an individual who elects to have subsection b or c apply the language of the statute limits our jurisdiction to the review of an election made under subsection b or c therefore respondent contends we do not have jurisdiction to review relief under subsection f we do not agree as explained more fully below when we interpret sec_6015 to determine the scope of our jurisdiction our purpose is to give effect to congress’ intent to accomplish this we must begin with the statutory language which is the most persuasive evidence of the statutory -- - purpose see 310_us_534 usually the plain meaning of the statutory language is conclusive see 489_us_235 woodral v commissioner t cc if a statute is silent or ambiguous we may look to the statute’s legislative_history in an attempt to determine congressional intent see 481_us_454 59_f3d_1571 lith cir when a statute appears to be clear on its face there must be unequivocal evidence of legislative purpose before interpreting the statute so as to override the plain meaning of the words used therein see 83_tc_742 see also 90_tc_498 and the cases cited therein we first look to the prefatory language contained in sec_6015 which states in the case of an individual who elects to have subsection b or c apply we conclude that this language does not contain words of limitation that confine our jurisdiction to review of an election under subsections b and or c as respondent contends rather we understand this language to encompass the procedural requirement applicable to all joint filers seeking innocent spouse relief and therefore states the prerequisite to seeking our review of such relief sec_6015 provides that if an individual has made a joint_return he or she may elect to seek innocent spouse relief pursuant to the procedures set forth in subsection b if the individual is eligible he or she may also elect to limit their liability pursuant to subsection c see sec_6015 subsections b and c read together encompass all joint filers who have the opportunity to seek innocent spouse relief sec_6015 provides an additional opportunity for relief to those taxpayers who do not otherwise meet the requirements of subsection b or c specifically sec_6015 provides that if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability sec_6015 does not require an affirmative election for relief as do subsections b and c we interpret this to mean that sec_6015 provides an additional opportunity for relief to those individuals who elect relief under subsection b or c but do not meet one or more of the respective requirements of those subsections in fact a prereguisite for relief under sec_6015 is that relief is not available under sec_6015 or c see sec_6015 therefore we conclude before an individual may petition this court for review of innocent spouse relief including relief under subsection f such individual must make an election under subsections b and or c as we pointed out in butler v commissioner supra the statutory language which grants jurisdiction to the tax_court over subsection f 1s found in the statutory text the individual may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individual under this section sec_6015 a emphasis added it is our view that congress intended the term under this section to include all subsections of sec_6015 in their entirety our interpretation of the term under this section is consistent with our recent interpretation of identical language used in sec_6404 which provides in part that the tax_court shall have jurisdiction to determine whether the secretary’s failure to abate interest under this section was an abuse_of_discretion emphasis added we held in woodral v commissioner supra pincite that sec_6404 clearly grants the court jurisdiction to review the commissioner’s failure to abate interest under all subsections of sec_6404 and does not limit the court’s jurisdiction to review cases sec_6404 was redesignated sec_6404 by the internal revenue restructuring and reform act of publaw_105_206 sec_3309 112_stat_743 - - arising only under sec_6404 emphasis added we also note that congress recently amended sec_6015 a in recognition of the distinction between the terms section and subsection congress amended sec_6015 a by striking of this section and inserting of subsection b or f omnibus consolidated and emergency supplemental appropriations act of publaw_105_277 sec_112 stat b legislative_history in butler v commissioner supra we opined that the legislative_history of sec_6015 supported an interpretation that sec_6015 does not limit our authority to review sec_6015 for the same reasons as fully discussed in butler we hold that the legislative_history of sec_6015 makes clear that congress did not intend to limit our review of sec_6015 c sec_6015 sec_6015 provides that the commissioner may relieve an individual of liability if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or deficiency or portion thereof and relief is not available to such individual under subsection b or c respondent asserts that we do not have jurisdiction to review a denial of a claim for innocent spouse relief under sec_6015 because the granting of such relief is discretionary this argument is identical to that made in butler v commissioner supra we concluded in butler v commissioner supra that the commissioner’s authority is not committed solely to agency discretion and is therefore susceptible to judicial review we further concluded that we are well equipped to decide whether it was an abuse_of_discretion for respondent to deny relief to a taxpayer under sec_6015 for the same reasons as more fully discussed in butler v commissioner supra we conclude that we have authority to review respondent’s denial of petitioner’s claim for equitable relief allegations of fact in her petition to this court petitioner asserted error by respondent for failing to consider certain facts in his denial of innocent spouse relief petitioner recited the alleged facts in her petition see supra p as bases for such error respondent moved to strike the paragraphs from the petition as not relevant to the determination of whether petitioner is entitled to innocent spouse relief petitioner is required to set forth clear and concise statements of the facts on which petitioner bases the assignments of error see rule b 78_tc_646 73_tc_736 risner v commissioner tcmemo_1996_82 such facts are relevant to the issue of -- - innocent spouse relief accordingly respondent’s motion to strike is denied to reflect the foregoing an order will be issued denying respondent’s motion to dismiss for lack of jurisdiction and to strike with respect to sec_6015 and to strike with respect to allegations of fact asserted in the petition
